Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 19 is withdrawn in view of the amendment thereto.

Allowable Subject Matter
Claims 1-6, 8-12, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1-6, 8-10, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “wherein less than 40% of the heat generated by the power electronics unit is derived from the inductor portion”.
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

While Helt and Aoki teach many of the limitations of claim 1 as per pages 4-6 of the non-final office action, neither Helt nor Aoki nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 1.

With respect to claims 11-12, 14-15, the allowability resides in the overall structure of the device as recited in independent claim 11 and at least in part because claim 11 recites, “wherein less than 40% of the heat generated by the power electronics unit is derived from the inductor portion”.
The aforementioned limitations in combination with all remaining limitations of claim 11 are believed to render said claim 11 and all claims dependent therefrom patentable over the art of record.

While Aoki teaches many of the limitations of claim 11 as per page 3 of the non-final office action, neither Aoki nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 11.

With respect to claims 16-20, the allowability resides in the overall structure of the device as recited in independent claim 16 and at least in part because claim 16 recites, “wherein less than 40% of the heat generated by the power electronics unit is derived from the inductor portion”.
The aforementioned limitations in combination with all remaining limitations of claim 16 are believed to render said claim 16 and all claims dependent therefrom patentable over the art of record.

While Aoki teaches many of the limitations of claim 16 as per page 3 of the non-final office action, neither Aoki nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835